Citation Nr: 1449518	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-18 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to a disability rating greater than 10 percent prior to August 21, 2014, and 30 percent thereafter for residuals of a gunshot wound of the right leg with scars and limitation of motion of the great toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to October 1945.  

This appeal is before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing has been associated with the record.

When this appeal was before the Board in June 2014, it was remanded for further action by the originating agency.  

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).  


REMAND

Although the Veteran was provided an examination in 2014 to determine the nature and severity of the residuals of the gunshot wound of his right lower extremity, based on discrepancies in the record, notably the 2014 examiner's determination that there was only injury of Muscle Group X whereas previous examination only revealed injury of Muscle Group XI, another VA examination is needed to clarify the impairment and muscle injury associated with the gunshot wound.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1.  Afford the Veteran a VA examination by an examiner with sufficient expertise to determine the impairment and muscle injury associated with the gunshot wound of the right lower extremity.  Any indicated studies should be performed.  The RO should ensure that the examiner provides all information required for rating purposes.  The examiner should state which muscle groups are affected, specifically addressing whether Muscle Group X, XI, and XII sustained injury.  The examiner must provide an estimate as to the impairment associated with any muscle injury, i.e. whether it is moderate, moderately severe, or severe.  

The examiner must provide a rationale for each assessment, preferably with reference to the initial treatment records for the gunshot wound. 

2.  Undertake any other indicated development.

3.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It also must be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



